Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
The claims 1-5 and 8-9 are allowed.  Specifically, the independent Claims 1, 8  and 9 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claims  1, 8  and 9. Though the prior arts search,
a) Halsey et al. (US10,901,105) discloses method and system are described for hydrocarbon exploration, development and production. The method relates to performing regression and/or classification in subsurface models to support decision making for hydrocarbon operations. The evaluation may then be used in performing hydrocarbon operations, such as hydrocarbon exploration, hydrocarbon development and/or hydrocarbon production.
b)Djikpesse  et al. (US10,767,448) disclose Managing oilfield operations include obtaining a subsurface model including a fracture design model having an fracture property with an uncertain value. A set of representative values that represent uncertainty in the fracture property is obtained and used to solve an oilfield optimization problem with a control variable to obtain a solution. The solution includes an optimal value for the control variable. Based on the solution, an oilfield design is generated and stored. 
c) Tompkins et al. (US 9,619,590) disclose A method for uncertainty estimation for nonlinear inverse problems includes obtaining an inverse model of spatial distribution of a physical property of subsurface formations. A set of possible models of spatial distribution is obtained based on the measurements. A set of model parameters is obtained. The number of model parameters is reduced by covariance free compression transform. Upper and lower limits of a value of the physical property are mapped to orthogonal space. A model polytope including a geometric region of feasible models is defined. At least one of random and geometric sampling of the model polytope is performed in a reduced-dimensional space to generate an equi-feasible ensemble of models. The reduced-dimensional space includes an approximated hypercube. Probable model samples are evaluated based on data misfits from among an equi-feasible model ensemble determined by forward numerical simulation. Final uncertainties are determined from the equivalent model ensemble and the final uncertainties are displayed in at least one map.
Leahy et al. (US 9,523,783) disclose a system mapping geological formations related to seismic studies comprising interrogation means for sampling information from geological features in a mapped area, e.g. through seismic sampling methods, the sampled information being stored in association with a position related to the sampled information providing a mapping of the area, wherein the system also comprises analyzing means for obtaining attribute information related to the sampled information in each position and storing said attribute information associated to said positions so as to provide an ensemble of attribute values related to the mapped area subject to the seismic studies.
The prior arts fail (see PTO 892) and IDS to further teach or suggest a combination, specifically 
Claims 1, 8 and 9: “creating models for the subsurface volume of interest corresponding to each of the input parameter combinations as given by the experimental design using physics- based modeling and storing each of the models to an ensemble of potential digital analogs; f. comparing, using multiple dimension scaling (MDS) to a 2-D map, each of the models in the ensemble of potential digital analogs with the subsurface data representative of the subsurface volume of interest and adding models that are consistent with the subsurface data to an ensemble of digital analogs for the subsurface volume of interest; Page 2 of 9Appl. No. 16/694,870 Response to Final Office Action Dated January 28, 2022 g. checking whether the ensemble of the digital analogs contains enough models to be statistically significant and, if there are not enough models, repeating steps d - f until the ensemble of the digital analogs contains enough models to be statistically significant by identifying locations on the 2-D map that need  models and performing inverse MDS to create a new initial set of scenarios for the experimental design methods; h. developing statistical predictions for any specific property for the subsurface volume of interest using the ensemble of the digital analogs;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864